Title: Conveyance. Isaac Roosevelt and Robert C. Livingston to Thomas Jones, John H. Livingston, Alexander Hamilton, and Brockholst Livingston, 4 December 1788
From: Roosevelt, Isaac,Livingston, Robert C.
To: Jones, Thomas,Livingston, John H.,Hamilton, Alexander,Livingston, Brockholst


New York, December 4, 1788. “… By an act of the Legislature of the State of New York Entitled ‘An act for vesting the Estate of Philip Livingston late of the City of New York Esquire deceased in Trustees for the payment of his Debts and other purposes therein mentioned’” the heirs of Philip Livingston convey his entire estate to the trustees “for one whole year bearing date the day before the date of these presents and by force of the Statute made for transferring of uses into possessions.…”
